Citation Nr: 1031441	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-20 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether the Veteran is competent for the purpose of the receipt 
of direct payment of Department of Veterans Affairs disability 
compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from April 1967 to 
January 1970 and from March 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2008 rating decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that found the Veteran to be incompetent for the 
purpose of the receipt of direct payment of VA disability 
compensation benefits.

At his videoconference hearing before the undersigned 
Acting Veterans Law Judge in June 2010, the Veteran raised 
the issue of entitlement to an increased rating for his 
posttraumatic stress disorder (PTSD).  This issue has not 
been adjudicated by the RO and is not currently before the 
Board.  It is referred to the RO for appropriate 
development.  


FINDING OF FACT

The Veteran is not competent to manage his own funds without 
limitation.  


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving direct 
payment of his VA benefits.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.353 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

However, the VCAA is inapplicable to competency cases, in 
essence, because it applies to claims filed under Chapter 51 of 
Title 38, United States Code.  This case, like all competence 
cases, is subject to the provisions of Chapter 55 of Title 38.  
See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (an applicant 
for restoration of competency is not seeking benefits under 
chapter 51, but, rather, is seeking a decision regarding how his 
benefits will be distributed under chapter 55).  Hence, 
compliance with the VCAA is not required.



Competency

The Veteran contends that the RO made a mistake by concluding 
that he is incompetent for the purpose of receiving direct 
payment of VA benefits.  He asserts that he has demonstrated that 
he is capable of properly managing his own funds.  

The issue of whether or not a veteran is competent to receive 
direct payment of VA benefits is controlled by 38 C.F.R. § 
3.353(a) which provides that a mentally incompetent person is one 
who because of injury or disease lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation.

Unless the medical evidence is clear, convincing and leaves no 
doubt as to the person's incompetency, the rating agency will 
make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the holding 
of incompetency.  38 C.F.R. § 3.353(c).

The Board notes that there is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or her 
own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of competency.  
38 C.F.R. § 3.353(d).

The record reveals that a 60 percent combined disability rating 
has been in effect since August 2008, for the Veteran's service-
connected disabilities which include PTSD rated 30 percent; 
residuals of a gunshot wound to the right leg rated 30 percent; 
and residuals of a fracture of the left proximal femur, rated 20 
percent.  A 70 percent combined disability rating has been in 
effect since January 2010 when the Veteran's PTSD rating was 
increased to 50 percent.  The Veteran was also afforded temporary 
total ratings based on various periods of hospitalization for his 
PTSD in 2002, 2008 and 2010.  The Veteran has also been diagnosed 
with a substance-induced mood disorder, cocaine dependence, and 
alcohol dependence.  

The Veteran did not respond to the initial rating that proposed a 
finding of incompetency to handle VA funds sent under cover 
letter dated in August 2008.  In response to the rating that 
found the Veteran to be incompetent to manage his VA compensation 
benefits, the Veteran responded that he disagreed with the 
determination and asserted that he had recently moved and that he 
did not receive the proposed incompetency rating.  However, the 
Board observes that both the August 2008 letter and the December 
2008 letter and rating decision were sent to the same mailing 
address.  It is clear that the Veteran received actual notice of 
the December 2008 determination as evidenced by his filing a 
notice of disagreement thereafter in response.  The earlier 
proposed rating was sent to the same address and none of the 
correspondence in the file mailed to that address was returned to 
VA as undeliverable.  Additionally, in his claim for a temporary 
total rating received less than one month prior to the August 
2008 correspondence, the Veteran reported that his address was 
the same one as listed on the August 2008 correspondence.  
Consequently, the Board finds that there is no evidence in the 
file to support the Veteran's assertion that he did not receive 
notice of the proposed incompetency rating is not supported by 
the record and the Board concludes that the proper procedural 
requirements in this case were adequately met.  

During a videoconference hearing held before the undersigned 
Veterans Law Judge in June 2010, the Veteran testified that he 
was responsible and did not have any problems managing his money.  
He stated that he was aware of the amount of his monthly expenses 
and he was capable of paying his bills.  He also stated that he 
had been clean and sober for the past six to eight months.  

Nevertheless, the Board finds that the most probative evidence in 
the file demonstrates that the Veteran is not competent to handle 
his own financial affairs.  For example, a June 2008 letter from 
a VA psychiatrist noted that the Veteran had been treated at the 
VA facility more than nine times for alcohol and crack substance 
abuse dependence with multiple relapses and misuse of his 
compensation funds.  As a result of the exhibited cognitive 
deficits and maladaptive behaviors related to this diagnosis, the 
psychiatrist concluded that the Veteran was incapable of making 
sound decisions regarding his finances.  Similar findings were 
made upon VA examination in May 2009 and the examiner noted that 
the Veteran had been found to be incompetent to handle his VA 
funds due to his substance abuse problems.  In a June 2009 
letter, another VA staff physician noted that he would support 
the Veteran's request for direct benefit payment if he was able 
to demonstrate six months of continued substance abuse treatment 
and abstinence.  However, the Veteran has not been able to 
accomplish this directive.  In fact, the evidence shows that he 
continues to be treated for severe substance abuse problems.  For 
example, an October 2009 VA treatment record shows that he tested 
positive for cocaine.  There are no medical records denoting that 
the Veteran's substance abuse problems are in full remission 
despite his assertion that he has been clean and sober for the 
past six to eight months.  

Consequently, the Board finds that the most probative evidence 
shows that the Veteran is not competent to manage his own funds 
without limitation.  The Board observes that the Veteran's 
representative has argued that this finding is not consistent 
with the 50 percent rating assigned for the Veteran's PTSD; 
however, the Veteran's combined rating is 70 percent and he has 
clearly been found to have a substance abuse disorder that 
affects his ability to manage his funds.  The relevant regulation 
does not require that only service-connected disabilities be 
considered in making the determination.  Accordingly, the Board 
concludes that the Veteran is not competent for the purpose of 
receiving direct payment of his VA benefits.


ORDER

The Veteran is not competent to manage his own financial affairs 
without limitation.  Direct payment of VA benefits is denied.


____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


